 


114 HR 384 IH: Open Book on Equal Access to Justice Act
U.S. House of Representatives
2015-01-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS
1st Session
H. R. 384 
IN THE HOUSE OF REPRESENTATIVES 
 
January 14, 2015 
Mrs. Lummis (for herself and Mr. Cohen) introduced the following bill; which was referred to the Committee on the Judiciary
 
A BILL 
To amend titles 5 and 28, United States Code, to require annual reports to Congress on, and the maintenance of databases on, awards of fees and other expenses to prevailing parties in certain administrative proceedings and court cases to which the United States is a party, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Open Book on Equal Access to Justice Act. 2.Modification of equal access to justice provisions (a)Agency proceedingsSection 504 of title 5, United States Code, is amended—
(1)in subsection (c)(1), by striking , United States Code; (2)by redesignating subsection (f) as subsection (i); and
(3)by striking subsection (e) and inserting the following:  (e) (1)The Chairman of the Administrative Conference of the United States, after consultation with the Chief Counsel for Advocacy of the Small Business Administration, shall report to the Congress, not later than March 31 of each year, on the amount of fees and other expenses awarded during the preceding fiscal year pursuant to this section. The report shall describe the number, nature, and amount of the awards, the claims involved in the controversy, and any other relevant information that may aid the Congress in evaluating the scope and impact of such awards. The report shall be made available to the public online.
(2)
(A)The report required by paragraph (1) shall account for all payments of fees and other expenses awarded under this section that are made pursuant to a settlement agreement, regardless of whether the settlement agreement is sealed or otherwise subject to nondisclosure provisions. (B)The disclosure of fees and other expenses required under subparagraph (A) does not affect any other information that is subject to nondisclosure provisions in the settlement agreement.
(f)The Chairman of the Administrative Conference shall create and maintain online a searchable database containing the following information with respect to each award of fees and other expenses under this section: (1)The case name and number of the adversary adjudication, if available, hyperlinked to the case, if available.
(2)The name of the agency involved in the adversary adjudication. (3)A description of the claims in the adversary adjudication.
(4)The name of each party to whom the award was made. (5)The amount of the award.
(6)The basis for the finding that the position of the agency concerned was not substantially justified. (g)The online searchable database described in subsection (f) may not reveal any information the disclosure of which is prohibited by law or court order.
(h)The head of each agency shall provide to the Chairman of the Administrative Conference in a timely manner all information requested by the Chairman to comply with the requirements of subsections (e), (f), and (g).. (b)Court casesSection 2412(d) of title 28, United States Code, is amended by adding at the end the following:

(5)
(A)The Chairman of the Administrative Conference of the United States shall submit to the Congress, not later than March 31 of each year, a report on the amount of fees and other expenses awarded during the preceding fiscal year pursuant to this subsection. The report shall describe the number, nature, and amount of the awards, the claims involved in each controversy, and any other relevant information that may aid the Congress in evaluating the scope and impact of such awards. The report shall be made available to the public online. (B) (i)The report required by subparagraph (A) shall account for all payments of fees and other expenses awarded under this subsection that are made pursuant to a settlement agreement, regardless of whether the settlement agreement is sealed or otherwise subject to nondisclosure provisions.
(ii)The disclosure of fees and other expenses required under clause (i) does not affect any other information that is subject to nondisclosure provisions in the settlement agreement. (C)The Chairman of the Administrative Conference shall include and clearly identify in the annual report under subparagraph (A), for each case in which an award of fees and other expenses is included in the report—
(i)any amounts paid from section 1304 of title 31 for a judgment in the case; (ii)the amount of the award of fees and other expenses; and
(iii)the statute under which the plaintiff filed suit. (6)The Chairman of the Administrative Conference shall create and maintain online a searchable database containing the following information with respect to each award of fees and other expenses under this subsection:
(A)The case name and number, hyperlinked to the case, if available. (B)The name of the agency involved in the case.
(C)The name of each party to whom the award was made. (D)A description of the claims in the case.
(E)The amount of the award. (F)The basis for the finding that the position of the agency concerned was not substantially justified.
(7)The online searchable database described in paragraph (6) may not reveal any information the disclosure of which is prohibited by law or court order. (8)The head of each agency (including the Attorney General of the United States) shall provide to the Chairman of the Administrative Conference of the United States in a timely manner all information requested by the Chairman to comply with the requirements of paragraphs (5), (6), and (7)..
(c)Clerical amendmentsSection 2412 of title 28, United States Code, is amended— (1)in subsection (d)(3), by striking United States Code,; and
(2)in subsection (e)— (A)by striking of section 2412 of title 28, United States Code, and inserting of this section; and
(B)by striking of such title and inserting of this title. (d)Effective date (1)In generalThe amendments made by subsections (a) and (b) shall first apply with respect to awards of fees and other expenses that are made on or after the date of the enactment of this Act.
(2)Initial reportsThe first reports required by section 504(e) of title 5, United States Code, and section 2412(d)(5) of title 28, United States Code, shall be submitted not later than March 31 of the calendar year following the first calendar year in which a fiscal year begins after the date of the enactment of this Act. (3)Online databasesThe online databases required by section 504(f) of title 5, United States Code, and section 2412(d)(6) of title 28, United States Code, shall be established as soon as practicable after the date of the enactment of this Act, but in no case later than the date on which the first reports under section 504(e) of title 5, United States Code, and section 2412(d)(5) of title 28, United States Code, are required to be submitted under paragraph (2) of this subsection. 
 
